 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


 
AMENDED AND RESTATED RESTRUCTURING AGREEMENT


 


This AMENDED AND RESTATED RESTRUCTURING AGREEMENT (this “Agreement”) dated as of
June 2, 2015 (the “Effective Date”) to the Series A-1 Warrants, the Series B-1
Warrants, the Series C-1 Warrants, the Series D-1 Warrants and the Series E-1
Warrants (as each term is defined below) is entered into by TapImmune Inc., a
Nevada corporation (the “Company”), and Eastern Capital Limited(the “Holder”) of
the Series A-1 Warrants, the Series B-1 Warrants, the Series C-1 Warrants, the
Series D-1 Warrants and the Series E-1 Warrants.
 
Recitals
 
WHEREAS, the Company issued (i) Series A Warrants to purchase Common Stock (the
"Series A Warrants") to investors on January 12, 2015, (ii) Series B Warrants to
purchase Common Stock (the "Series B Warrants") and (iii) Series C Warrants to
purchase Common Stock (the "Series C Warrants", and together with the Series A
Warrants and Series B Warrants, the "Original Warrants") pursuant to a
Securities Purchase Agreement dated as of January 12, 2015 by and among the
Company and investors party thereto. Collectively, the holders of the Original
Series Warrants shall be referred to herein as the “Original Series Warrant
Holders”.
 


WHEREAS, the Original Series Warrant Holders are having a dispute (the
"Dispute") as to whether the issuance by the Company of shares of the Company's
Common Stock and five series of warrants to Eastern Capital Limited on or around
March 9, 2015 (the "Eastern Transaction") triggered an adjustment to the
exercise price in the Series A Warrants;


WHEREAS, as part of the Eastern Transaction, the Holder was issued, (i) Series
A-1 Warrants to purchase Common Stock (the “Series A-1 Warrants”), (ii) Series
B-1 Warrants to purchase Common Stock (the “Series B-1 Warrants”), (iii) Series
C-1 Warrants to purchase Common Stock (the “Series C-1 Warrants”), (iv) Series
D-1 Warrants to purchase Common Stock (the “Series D-1 Warrants”) and (v) Series
E-1 Warrants to purchase Common Stock (the “Series E-1 Warrants”, and together
with the Series A-1 Warrants and Series B-1 Warrants, the Series C-1 Warrants
and the Series D-1 Warrants, the “Eastern Warrants”)  pursuant to a Securities
Purchase Agreement dated as of March 9, 2015 by and among the Company and the
Holder (the “Eastern Securities Purchase Agreement”);


WHEREAS, this Agreement amends and restates the Restructuring Agreement dated
May 28, 2015;


WHEREAS, as consideration for the Holder’s agreement to support the Company’s
efforts to settle the Dispute, the parties desire that the Eastern Warrants be
amended as set forth in this Agreement; and


NOW,  THEREFORE,  in  consideration  of  the  foregoing,  and  of  the  mutual  representations,
warranties, covenants, and agreements herein contained, the parties hereto agree
as follows:
 
Agreement
 
Section 1. Defined Terms.  Unless otherwise indicated herein, all terms which
are capitalized but are not otherwise defined herein shall have the meaning
ascribed to them in the Eastern Warrants.
 


Section 2. Amendments to Eastern Warrants.


 
1

--------------------------------------------------------------------------------

 






 
(a)
Series A-1 Warrants



 
(i)
Section 1of the Series A-1 Warrants is hereby amended to



(I) delete the reference to "$1.50" and replace such reference with "$0.10"; and


(II) to add the following double underlined language below to the first sentence
of Section 1(a):


“Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(h)), this Warrant may be exercised by the
Holder on any day on or after November 28, 2015 in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.”


 
(ii)
The first sentence of the first paragraph of the Series A-1 Warrants is hereby
amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eastern Capital Limited, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after November
28, 2015 but not after 11:59 p.m., New York time, on the Expiration Date (as
defined below), 5,000,000 (subject to adjustment as provided herein) fully paid
and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").
 

 
(iii)
Section 16(j) of the Series A-1 Warrants is hereby amended to add the following
language to the end of the definition of "Excluded Issuance": "; (iii) the
issuance of up to 1,000,000 shares of Common Stock in the aggregate to one or
more investor relations firms or consultants, as the case may be, as full or
partial payment to such firms or consultants for services rendered or to be
rendered to the Company in any twelve-month period beginning on the date of this
Agreement, provided that such shares are not registered and do not have
registration rights of any kind, and further provided, that no more than 300,000
shares of Common Stock in the aggregate may be given directly or indirectly to
any one such firm or consultant; (iv) the reserve and issuance of an additional
2,500,000 options pursuant to the Company’s Omnibus Stock Option Plan, which
shall be amended promptly, if necessary, and any additional options that may be
reserved or issued on a pro-rata basis as a result of the exercise of this
Series A-1 Warrant or any other Warrant originally issued to the Holder."


 
(iv)
Section 1 is hereby amended to add the following subsection:












 
2

--------------------------------------------------------------------------------

 


“(h)           Limitation on Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 49.9% (the “Maximum Percentage”)
of the Common Stock after giving effect to such exercise.  To the extent the
above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be).  No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the proviso of this paragraph with
respect to any subsequent determination of exercisability.  For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder.  The provision of this paragraph shall not be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.  The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant.  The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its common stock.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock outstanding, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 49.9% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder.


Notwithstanding anything to the contrary contained herein, if the Holder’s
election to exercise this Warrant would result in the Holder exceeding the
Maximum Percentage, the Holder may still exercise the Warrants and pay the
Exercise Price for all Warrant Shares (without regard to the Maximum
Percentage), but the Holder shall not be entitled to receive any shares of
Common Stock to the extent such shares of Common Stock would result in the
Holder exceeding the Maximum Percentage (the “Excess Shares”) (or the beneficial
ownership of, including voting rights with respect to, any such Excess Shares)
and any Excess Shares shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.  The Holder shall not have rights as a
stockholder with respect to any such Excess Shares held in abeyance for the
benefit of the Holder, including, but not limited to, the right to vote or
direct the disposition of such Excess Shares.


For purposes of clarity, Excess Shares shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act.”


(v) Section 3 shall be revised to add the following double underlined language
below:




 
3

--------------------------------------------------------------------------------

 


“In addition to any adjustments pursuant to Section 2 above, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder (without the right to dispose of or, to the extent available, vote such
Distribution) until such time, if ever, as its right thereto would not result in
the Holder exceeding the Maximum Percentage).”


(vi) Section 4(a) shall be revised to add the following double underlined
language below:


“(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder (without the right to dispose of or, to the
extent available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).”


(vii) Section 4(d) shall be revised to add the following double underlined
language below:




 
4

--------------------------------------------------------------------------------

 


“(d)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Warrant (and any such subsequent
warrants, options or other instruments or securities) were fully exercisable and
without regard to any limitations on the exercise of this Warrant (provided that
the Holder shall continue to be entitled to the benefit of the Maximum
Percentage, applied however with respect to shares of capital stock registered
under the 1934 Act and thereafter receivable upon exercise of this Warrant (and
any such subsequent warrants, options or other instruments or securities)).”


(viii) Section 9 shall be revised to add the following double underlined
language below:


“AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(h)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Securities Purchase
Agreement or (ii) any other similar warrant. No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party.”


(ix) The first sentence of Section 1(d) shall be revised to add the following
double underlined language below:


“Notwithstanding anything contained herein to the contrary (other than Section
1(h) below), if at the time of exercise hereof the Warrant Shares to be received
upon the cash exercise of this Warrant shall not be freely tradable by Holder
without restriction of any kind or nature, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”).”


[Section 2(b) continues on following page]


 
5

--------------------------------------------------------------------------------

 






 
(b)
Series B-1 Warrants



 
(i)
Section 1 of the Series B-1 Warrants is hereby amended



(I) to delete the reference to "$0.40" and replace such reference with "$0.20".


(II) to add the following double underlined language below to the first sentence
of Section 1(a):


“Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(h)), this Warrant may be exercised by the
Holder on any day on or after the Issuance Date in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.”


 
(ii)
The first sentence of the first paragraph of the Series B-1 Warrants is hereby
amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eastern Capital Limited, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after the
Issuance Date but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), 10,000,000 (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").
 

 
(iii)
Section 5 of the Series B-1 Warrants is hereby amended and restated in its
entirety as follows:

 
5.  MANDATORY EXERCISE.  If at any time from and after the Issuance Date (i) the
VWAP of the Common Stock listed on the Principal Market equals or exceeds $0.50
(subject to appropriate adjustments for stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications, combinations, reverse
stock splits or other similar transactions after the Issuance Date) for not less
than ten (10) consecutive Trading Days (the "Mandatory Exercise Measuring
Period") and (ii) no Equity Conditions Failure (as defined below) has occurred
(unless the Holder has waived such Equity Conditions Failure) as of such date
(clauses (i) and (ii), the "Mandatory Exercise Conditions"), then the Company
shall have the right to require the Holder to exercise all or any portion of
this Warrant still unexercised for a cash exercise, as designated in the
Mandatory Exercise Notice on the Mandatory Exercise Date (each as defined below)
into fully paid, validly issued and nonassessable shares of Common Stock


 
6

--------------------------------------------------------------------------------

 


in accordance with Section 1 hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a "Mandatory Exercise").  The Company may
exercise its right to require exercise under this Section 5 by delivering within
not more than two (2) Trading Days following the end of such Mandatory Exercise
Measuring Period a written notice thereof by facsimile and electronic mail to
the Holder (the "Mandatory Exercise Notice" and the date that the Holder
received such notice is referred to as the "Mandatory Exercise Notice
Date").  The Mandatory Exercise Notice shall be irrevocable.  The Mandatory
Exercise Notice shall (x) state (I) the Trading Day on which the Mandatory
Exercise shall occur, which shall be the third Trading Day following the
Mandatory Exercise Notice Date (the "Mandatory Exercise Date") and (II) the
aggregate number of Warrants which the Company has elected to be subject to such
Mandatory Exercise from the Holder (the "Mandatory Exercise Amount") pursuant to
this Section 5 and (y) certify that the Mandatory Exercise Conditions have been
satisfied.  The Mandatory Exercise thereunder may only occur on the Mandatory
Exercise Date if there is no Equity Conditions Failure (unless the Holder has
waived such Equity Conditions Failure) during the ten (10) consecutive Trading
Day period that occurs immediately prior to the Mandatory Exercise Date (the
"Mandatory Exercise Bring-Down Conditions").  The Company shall deliver to the
Holder a notice no later than 10:00 a.m., New York Time, on the Mandatory
Exercise Date (the "Bring-Down Notice"), which notice shall certify whether or
not the Mandatory Exercise Bring-Down Conditions have been satisfied.  If the
Mandatory Exercise Bring-Down Conditions have not been satisfied at such time
(and are not waived by the Holder), the Mandatory Exercise Notice will be null
and void, ab initio.  Notwithstanding anything to the contrary in this Section
5, until the Mandatory Exercise has occurred, the Mandatory Exercise Amount may
be exercised, in whole or in part, by the Holder into shares of Common Stock
pursuant to Section 1.  The Company covenants and agrees that it will honor all
Exercise Notices tendered from the time of delivery of the Mandatory Exercise
Notice until the Mandatory Exercise has occurred.  Unless otherwise indicated by
the Holder, all Warrants exercised by the Holder after the Mandatory Exercise
Notice Date shall reduce the Mandatory Exercise Amount of this Warrant required
to be exercised on the Mandatory Exercise Date.  Upon an Equity Conditions
Failure, the Holder may revoke any Exercise Notice delivered after the Mandatory
Exercise Notice is received by the Holder, and the Company, within one (1)
Business Day of such revocation, shall return the Aggregate Exercise Price
applicable to any such Exercise Notice(s) to the Holder by wire transfer of
immediately available funds and any Warrants so exercised shall be deemed
reinstated and returned to the Holders, if applicable.  Delivery of any shares
of Common Stock issuable pursuant to a Mandatory Exercise shall be made
electronically to the Holder's or its designee's balance account with DTC
through its Deposit / Withdrawal at Custodian system in accordance with the
provisions of Section 1 above.


 
7

--------------------------------------------------------------------------------

 




Notwithstanding anything to the contrary contained herein, if the Holder’s
obligation to exercise this Warrant upon a Mandatory Exercise would result in
the Holder exceeding the Maximum Percentage, the Holder shall still be required
to exercise the Warrants and pay the Exercise Price for all Warrant Shares
(without regard to the Maximum Percentage), but the Holder shall not be entitled
to receive any shares of Common Stock to the extent such shares of Common Stock
would result in the Holder exceeding the Maximum Percentage (the “Excess
Shares”) (or the beneficial ownership of, including voting rights with respect
to, any such Excess Shares) and any Excess Shares shall be held in abeyance for
the benefit of the Holder (without the right to dispose of or, to the extent
available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage.



(iv)         The Series B-1 Warrants are hereby amended by adding the following
definitions to Section 17:


"Equity Conditions" means each of the following conditions: (i) a registration
statement shall be effective and available for the issuance or resale of all
remaining Warrant Shares issuable upon exercise of this Warrant; (ii) the
Company shall have delivered all shares of Common Stock upon exercise of all
warrants previously exercised by the Holder, including under this Warrant, in
each case in accordance with the terms of the applicable warrants; (iii) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Principal Market or any other applicable Eligible Market;
(iv) the Holder shall not be in possession of any material, nonpublic
information received from the Company, any Subsidiary or any of their respective
agents or affiliates; and (v) the shares of Common Stock issuable pursuant the
event requiring the satisfaction of the Equity Conditions are duly authorized
and listed and eligible for trading without restriction on an Eligible Market.
For point of clarification, the non-delivery of shares of Common Stock as a
result of their designation as "Excess Shares" shall not constitute an Equity
Conditions Failure.


"Equity Conditions Failure" means that on any day during the period commencing
ten (10) Trading Days prior to the applicable date of determination through the
applicable date of determination, the Equity Conditions have not been satisfied
(or waived in writing by the Holder).


(v)              Section 1 is hereby amended to add the following subsection:


“(h)           Limitation on Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 49.9% (the “Maximum Percentage”)
of the Common Stock after giving effect to such exercise.  To the extent the
above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be).  No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the proviso of this paragraph with
respect to any subsequent determination of exercisability.


 
8

--------------------------------------------------------------------------------

 


For purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act (as defined in the Securities Purchase Agreement) and the rules and
regulations promulgated thereunder.  The provision of this paragraph shall not
be implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.  The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant.  The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its common stock.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock outstanding, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 49.9% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder.


Notwithstanding anything to the contrary contained herein, if the Holder’s
election to exercise this Warrant would result in the Holder exceeding the
Maximum Percentage, the Holder may still exercise the Warrants and pay the
Exercise Price for all Warrant Shares (without regard to the Maximum
Percentage), but the Holder shall not be entitled to receive any shares of
Common Stock to the extent such shares of Common Stock would result in the
Holder exceeding the Maximum Percentage (the “Excess Shares”) (or the beneficial
ownership of, including voting rights with respect to, any such Excess Shares)
and any Excess Shares shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.  The Holder shall not have rights as a
stockholder with respect to any such Excess Shares held in abeyance for the
benefit of the Holder, including, but not limited to, the right to vote or
direct the disposition of such Excess Shares.


For purposes of clarity, Excess Shares shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act.”


(vi) Section 3 shall be revised to add the following double underlined language
below:


“In addition to any adjustments pursuant to Section 2 above, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder (without the right to dispose of or, to the extent available, vote such
Distribution) until such time, if ever, as its right thereto would not result in
the Holder exceeding the Maximum Percentage).”




 
9

--------------------------------------------------------------------------------

 


(vii) Section 4(a) shall be revised to add the following double underlined
language below:


“(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder (without the right to dispose of or, to the
extent available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).”


(viii) Section 4(c) shall be revised to add the following double underlined
language below:


“(c)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Warrant (and any such subsequent
warrants, options or other instruments or securities) were fully exercisable and
without regard to any limitations on the exercise of this Warrant (provided that
the Holder shall continue to be entitled to the benefit of the Maximum
Percentage, applied however with respect to shares of capital stock registered
under the 1934 Act and thereafter receivable upon exercise of this Warrant (and
any such subsequent warrants, options or other instruments or securities)).”


(ix) Section 10 shall be revised to add the following double underlined language
below:


“AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(h)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Securities Purchase
Agreement or (ii) any other similar warrant. No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party.”


(x) The first sentence of Section 1(d) shall be revised to add the following
double underlined language below:


“Notwithstanding anything contained herein to the contrary (other than Section
1(h) below), if at the time of exercise hereof the Warrant Shares to be received
upon the cash exercise of this Warrant shall not be freely tradable by Holder
without restriction of any kind or nature, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”).”


[Section 2(c) continues on following page]


 
10

--------------------------------------------------------------------------------

 






 
(c)
Series C-1 Warrants



 
(i)
Section 1 of the Series C-1 Warrants is hereby amended to



(I) delete the reference to "$1.00" and replace such reference with "$0.50";
and;


(II) to add the following double underlined language below to the first sentence
of Section 1(a):


“Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(h)), this Warrant may be exercised by the
Holder on any day on or after the Issuance Date in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.”


 
(ii)
The first sentence of the first paragraph of the Series C-1 Warrants is hereby
amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Eastern Capital Limited, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after the
Issuance Date but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), 10,000,000 (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").
 

 
(iii)
Section 5 of the Series C-1 Warrants is hereby amended and restated in its
entirety as follows:





5. MANDATORY EXERCISE.  If at any time from and after the Issuance Date (i) the
VWAP of the Common Stock listed on the Principal Market equals or exceeds $1.00
(subject to appropriate adjustments for stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications, combinations, reverse
stock splits or other similar transactions after the Issuance Date) for not less
than ten (10) consecutive Trading Days (the "Mandatory Exercise Measuring
Period") and (ii) no Equity Conditions Failure (as defined below) has occurred
(unless the Holder has waived such Equity Conditions Failure) as of such date
(clauses (i) and (ii), the "Mandatory Exercise Conditions"), then the Company
shall have the right to require the Holder to exercise all or any portion of
this Warrant still unexercised for a cash exercise, as designated in the
Mandatory Exercise Notice on the Mandatory Exercise Date (each as defined below)
into fully paid, validly issued and nonassessable shares


 
11

--------------------------------------------------------------------------------

 


of Common Stock in accordance with Section 1 hereof at the Exercise Price as of
the Mandatory Exercise Date (as defined below) (a "Mandatory Exercise").  The
Company may exercise its right to require exercise under this Section 5 by
delivering within not more than two (2) Trading Days following the end of such
Mandatory Exercise Measuring Period a written notice thereof by facsimile and
electronic mail to the Holder (the "Mandatory Exercise Notice" and the date that
the Holder received such notice is referred to as the "Mandatory Exercise Notice
Date").  The Mandatory Exercise Notice shall be irrevocable.  The Mandatory
Exercise Notice shall (x) state (I) the Trading Day on which the Mandatory
Exercise shall occur, which shall be the third Trading Day following the
Mandatory Exercise Notice Date (the "Mandatory Exercise Date") and (II) the
aggregate number of Warrants which the Company has elected to be subject to such
Mandatory Exercise from the Holder (the "Mandatory Exercise Amount") pursuant to
this Section 5 and (y) certify that the Mandatory Exercise Conditions have been
satisfied.  The Mandatory Exercise thereunder may only occur on the Mandatory
Exercise Date if there is no Equity Conditions Failure (unless the Holder has
waived such Equity Conditions Failure) during the ten (10) consecutive Trading
Day period that occurs immediately prior to the Mandatory Exercise Date (the
"Mandatory Exercise Bring-Down Conditions").  The Company shall deliver to the
Holder a notice no later than 10:00 a.m., New York Time, on the Mandatory
Exercise Date (the "Bring-Down Notice"), which notice shall certify whether or
not the Mandatory Exercise Bring-Down Conditions have been satisfied.  If the
Mandatory Exercise Bring-Down Conditions have not been satisfied at such time
(and are not waived by the Holder), the Mandatory Exercise Notice will be null
and void, ab initio.    Notwithstanding anything to the contrary in this Section
5, until the Mandatory Exercise has occurred, the Mandatory Exercise Amount may
be exercised, in whole or in part, by the Holder into shares of Common Stock
pursuant to Section 1.  The Company covenants and agrees that it will honor all
Exercise Notices tendered from the time of delivery of the Mandatory Exercise
Notice until the Mandatory Exercise has occurred.  Unless otherwise indicated by
the Holder, all Warrants exercised by the Holder after the Mandatory Exercise
Notice Date shall reduce the Mandatory Exercise Amount of this Warrant required
to be exercised on the Mandatory Exercise Date.  Upon an Equity Conditions
Failure, the Holder may revoke any Exercise Notice delivered after the Mandatory
Exercise Notice is received by the Holder, and the Company, within one (1)
Business Day of such revocation, shall return the Aggregate Exercise Price
applicable to any such Exercise Notice(s) to the Holder by wire transfer of
immediately available funds and any Warrants so exercised shall be deemed
reinstated and returned to the Holders, if applicable.  Delivery of any shares
of Common Stock issuable pursuant to a Mandatory Exercise shall be made
electronically to the Holder's or its designee's balance account with DTC
through its Deposit / Withdrawal at Custodian system in accordance with the
provisions of Section 1 above.




 
12

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained herein, if the Holder’s
obligation to exercise this Warrant upon a Mandatory Exercise would result in
the Holder exceeding the Maximum Percentage, the Holder shall still be required
to exercise the Warrants and pay the Exercise Price for all Warrant Shares
(without regard to the Maximum Percentage), but the Holder shall not be entitled
to receive any shares of Common Stock to the extent such shares of Common Stock
would result in the Holder exceeding the Maximum Percentage (the “Excess
Shares”) (or the beneficial ownership of, including voting rights with respect
to, any such Excess Shares) and any Excess Shares shall be held in abeyance for
the benefit of the Holder (without the right to dispose of or, to the extent
available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage.


(iv)              The Series C-1 Warrants are hereby amended by adding the
following definitions to Section 17:


"Equity Conditions" means each of the following conditions: (i) a registration
statement shall be effective and available for the issuance or resale of all
remaining Warrant Shares issuable upon exercise of this Warrant; (ii) the
Company shall have delivered all shares of Common Stock upon exercise of all
warrants previously exercised by the Holder, including under this Warrant, in
each case in accordance with the terms of the applicable warrants; (iii) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Principal Market or any other applicable Eligible Market;
(iv) the Holder shall not be in possession of any material, nonpublic
information received from the Company, any Subsidiary or any of their respective
agents or affiliates; and (v) the shares of Common Stock issuable pursuant the
event requiring the satisfaction of the Equity Conditions are duly authorized
and listed and eligible for trading without restriction on an Eligible Market.
For point of clarification, the non-delivery of shares of Common Stock as a
result of their designation as "Excess Shares" shall not constitute an Equity
Conditions Failure.


"Equity Conditions Failure" means that on any day during the period commencing
ten (10) Trading Days prior to the applicable date of determination through the
applicable date of determination, the Equity Conditions have not been satisfied
(or waived in writing by the Holder).


 
(v)
Section 1 is hereby amended to add the following subsection:





 
13

--------------------------------------------------------------------------------

 


“(h)           Limitation on Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 49.9% (the “Maximum Percentage”)
of the Common Stock after giving effect to such exercise.  To the extent the
above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be).  No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the proviso of this paragraph with
respect to any subsequent determination of exercisability.  For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder.  The provision of this paragraph shall not be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.  The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant.  The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its common stock.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock outstanding, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 49.9% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder.


Notwithstanding anything to the contrary contained herein, if the Holder’s
election to exercise this Warrant would result in the Holder exceeding the
Maximum Percentage, the Holder may still exercise the Warrants and pay the
Exercise Price for all Warrant Shares (without regard to the Maximum
Percentage), but the Holder shall not be entitled to receive any shares of
Common Stock to the extent such shares of Common Stock would result in the
Holder exceeding the Maximum Percentage (the “Excess Shares”) (or the beneficial
ownership of, including voting rights with respect to, any such Excess Shares)
and any Excess Shares shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.  The Holder shall not have rights as a
stockholder with respect to any such Excess Shares held in abeyance for the
benefit of the Holder, including, but not limited to, the right to vote or
direct the disposition of such Excess Shares.


For purposes of clarity, Excess Shares shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act.”


(vi) Section 3 shall be revised to add the following double underlined language
below:




 
14

--------------------------------------------------------------------------------

 


“In addition to any adjustments pursuant to Section 2 above, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder (without the right to dispose of or, to the extent available, vote such
Distribution) until such time, if ever, as its right thereto would not result in
the Holder exceeding the Maximum Percentage).”


(vii) Section 4(a) shall be revised to add the following double underlined
language below:


“(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder (without the right to dispose of or, to the
extent available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).”


(viii) Section 4(d) shall be revised to add the following double underlined
language below:


“(d)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Warrant (and any such subsequent
warrants, options or other instruments or securities) were fully exercisable and
without regard to any limitations on the exercise of this Warrant (provided that
the Holder shall continue to be entitled to the benefit of the Maximum
Percentage, applied however with respect to shares of capital stock registered
under the 1934 Act and thereafter receivable upon exercise of this Warrant (and
any such subsequent warrants, options or other instruments or securities)).”




 
15

--------------------------------------------------------------------------------

 


(ix) Section 10 shall be revised to add the following double underlined language
below:


“AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(h)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Securities Purchase
Agreement or (ii) any other similar warrant. No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party.”


(x) The first sentence of Section 1(d) shall be revised to add the following
double underlined language below:


“Notwithstanding anything contained herein to the contrary (other than Section
1(h) below), if at the time of exercise hereof the Warrant Shares to be received
upon the cash exercise of this Warrant shall not be freely tradable by Holder
without restriction of any kind or nature, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”).”


[Section 2(d) continues on following page]


 
16

--------------------------------------------------------------------------------

 
 
(d)           Series D-1 Warrants


 
(i)
Section 1(a) of the Series D-1 Warrants is hereby amended to add the following
double underlined language below to the first sentence of Section 1(a):



“Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(h)), this Warrant may be exercised by the
Holder on any day on or after the Issuance Date in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.”


(ii)      Section 1 is hereby amended to add the following subsection:


“(h)           Limitation on Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 49.9% (the “Maximum Percentage”)
of the Common Stock after giving effect to such exercise.  To the extent the
above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be).  No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the proviso of this paragraph with
respect to any subsequent determination of exercisability.  For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder.  The provision of this paragraph shall not be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.  The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant.  The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its common stock.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock outstanding, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 49.9% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder.




 
17

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained herein, if the Holder’s
election to exercise this Warrant would result in the Holder exceeding the
Maximum Percentage, the Holder may still exercise the Warrants and pay the
Exercise Price for all Warrant Shares (without regard to the Maximum
Percentage), but the Holder shall not be entitled to receive any shares of
Common Stock to the extent such shares of Common Stock would result in the
Holder exceeding the Maximum Percentage (the “Excess Shares”) (or the beneficial
ownership of, including voting rights with respect to, any such Excess Shares)
and any Excess Shares shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.  The Holder shall not have rights as a
stockholder with respect to any such Excess Shares held in abeyance for the
benefit of the Holder, including, but not limited to, the right to vote or
direct the disposition of such Excess Shares.


For purposes of clarity, Excess Shares shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act.”


(iii) Section 3 shall be revised to add the following double underlined language
below:


“In addition to any adjustments pursuant to Section 2 above, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder (without the right to dispose of or, to the extent available, vote such
Distribution) until such time, if ever, as its right thereto would not result in
the Holder exceeding the Maximum Percentage).”


(iv) Section 4(a) shall be revised to add the following double underlined
language below:


“(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder (without the right to dispose of or, to the
extent available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).”




 
18

--------------------------------------------------------------------------------

 


(v) Section 4(d) shall be revised to add the following double underlined
language below:


“(d)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Warrant (and any such subsequent
warrants, options or other instruments or securities) were fully exercisable and
without regard to any limitations on the exercise of this Warrant (provided that
the Holder shall continue to be entitled to the benefit of the Maximum
Percentage, applied however with respect to shares of capital stock registered
under the 1934 Act and thereafter receivable upon exercise of this Warrant (and
any such subsequent warrants, options or other instruments or securities)).”


(vi) Section 9 shall be revised to add the following double underlined language
below:


“AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(h)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Securities Purchase
Agreement or (ii) any other similar warrant. No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party.”


(vii) The first sentence of Section 1(d) shall be revised to add the following
double underlined language below:


“Notwithstanding anything contained herein to the contrary (other than Section
1(h) below), if at the time of exercise hereof the Warrant Shares to be received
upon the cash exercise of this Warrant shall not be freely tradable by Holder
without restriction of any kind or nature, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”).”


[Section 2(e) continues on following page]


 
19

--------------------------------------------------------------------------------

 
 
 
(e)           Series E-1 Warrants


 
(i)
Section 1(a) of the Series E-1 Warrants is hereby amended to add the following
double underlined language below to the first sentence of Section 1(a):



“Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(h)), this Warrant may be exercised by the
Holder on any day on or after the Issuance Date in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.”


(ii)      Section 1 is hereby amended to add the following subsection:


“(h)           Limitation on Exercise.  Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that the Holder or any of its
affiliates would beneficially own in excess of 49.9% (the “Maximum Percentage”)
of the Common Stock after giving effect to such exercise.  To the extent the
above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be).  No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the proviso of this paragraph with
respect to any subsequent determination of exercisability.  For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder.  The provision of this paragraph shall not be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation.  The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant.  The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its common stock.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock outstanding, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 49.9% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
sending such notice and not to any other Holder.




 
20

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained herein, if the Holder’s
election to exercise this Warrant would result in the Holder exceeding the
Maximum Percentage, the Holder may still exercise the Warrants and pay the
Exercise Price for all Warrant Shares (without regard to the Maximum
Percentage), but the Holder shall not be entitled to receive any shares of
Common Stock to the extent such shares of Common Stock would result in the
Holder exceeding the Maximum Percentage (the “Excess Shares”) (or the beneficial
ownership of, including voting rights with respect to, any such Excess Shares)
and any Excess Shares shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.  The Holder shall not have rights as a
stockholder with respect to any such Excess Shares held in abeyance for the
benefit of the Holder, including, but not limited to, the right to vote or
direct the disposition of such Excess Shares.


For purposes of clarity, Excess Shares shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act.”


(iii) Section 3 shall be revised to add the following double underlined language
below:


“In addition to any adjustments pursuant to Section 2 above, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder (without the right to dispose of or, to the extent available, vote such
Distribution) until such time, if ever, as its right thereto would not result in
the Holder exceeding the Maximum Percentage).”


(iv) Section 4(a) shall be revised to add the following double underlined
language below:


“(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder (without the right to dispose of or, to the
extent available, vote such Distribution) until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).”




 
21

--------------------------------------------------------------------------------

 


(v) Section 4(d) shall be revised to add the following double underlined
language below:


“(d)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied as if this Warrant (and any such subsequent
warrants, options or other instruments or securities) were fully exercisable and
without regard to any limitations on the exercise of this Warrant (provided that
the Holder shall continue to be entitled to the benefit of the Maximum
Percentage, applied however with respect to shares of capital stock registered
under the 1934 Act and thereafter receivable upon exercise of this Warrant (and
any such subsequent warrants, options or other instruments or securities)).”


(vi) Section 9 shall be revised to add the following double underlined language
below:


“AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(h)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Securities Purchase
Agreement or (ii) any other similar warrant. No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party.”


(vii) The first sentence of Section 1(d) shall be revised to add the following
double underlined language below:


“Notwithstanding anything contained herein to the contrary (other than Section
1(h) below), if at the time of exercise hereof the Warrant Shares to be received
upon the cash exercise of this Warrant shall not be freely tradable by Holder
without restriction of any kind or nature, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”).”
 
Section 3.  Ratifications; Inconsistent Provisions; Tacking.  Except as
otherwise expressly provided herein, each Series A-1, B-1, C-1, D-1 and E-1
Warrant, is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that on and after the Effective
Date, all references in  an Eastern Warrant to “this Warrant”, “hereto”,
“hereof”, “hereunder” or words of like import referring to an Eastern Warrant
shall mean such Eastern Warrant as amended by this Agreement.  In addition, all
references to an Eastern Warrant in any other warrant issued by the Company
pursuant to the Securities Purchase Agreement shall instead refer to such
Eastern Warrant as amended by this Agreement. Notwithstanding the foregoing to
the contrary, to the extent that there is any inconsistency between the
provisions of an Eastern Warrant and this Agreement, the provisions of this
Agreement shall control and be binding.  The parties hereto acknowledge and
agree that, notwithstanding this Agreement, the issuance date of each Eastern
Warrant, as amended hereby, shall be deemed to be March 9, 2015 (the “Original
Issuance Date”), and that the holding period of such Warrant by the Holder, for
purposes of Rule 144, began on the Original Issuance Date.  In addition, the
parties acknowledge and agree that, in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended, each Eastern Warrant, as amended hereby,
shall take on the registered characteristics of each such Eastern Warrant.  The
Company agrees not to take any position contrary to this Section 3.




 
22

--------------------------------------------------------------------------------

 


Section 4.  Miscellaneous Provisions.


 
a.
Except as modified by this Agreement, the Eastern Warrants remain in full force
and effect as originally written.  This Agreement is governed by and construed
in accordance with the laws of the State of New York and is otherwise subject to
all provisions set forth in either Section 11 or Section 12 of the respective
Eastern Warrants.



 
b.
Each party shall bear its own costs and expenses in connection with the
transactions contemplated by this Agreement and in connection with the Dispute.



 
c.
On or before 8:30 a.m. (New York City time) on the Fourth Trading Day
immediately following date of this Agreement, the Company shall issue a press
release announcing this Agreement along with a Current Report on Form 8-K with
the Securities and Exchange Commission, which Form 8-K shall include a form of
this Agreement as an attachment thereto. After issuance of such press release,
the Company represents that the Holder will not be in possession of any material
non-public information respecting the Company or the Company’s subsidiaries.
Further, the Company covenants and agrees that neither it, nor any other person
acting on its behalf will provide the Holder or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto the Holder shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential.  Effective upon the filing of the press release,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. To the extent that the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
the Holder or any of its affiliates without its consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its subsidiaries or any of their respective officers,
directors, affiliates, employees or agents with respect to, or a duty to the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents not to trade on the basis of, such material,
non-public information.  The Company understands and confirms that the Holder
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.



 
d.
Each party shall use its reasonable best efforts to do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.



 
e.
The parties to this Agreement acknowledge that the Registration Statement on
Form S-3 as referenced in Section 4(a) of the Securities Purchase Agreement is
no longer effective as the Company does not meet the required market
capitalization and the Company is currently working in good faith to prepare,
file and have deemed effective an amendment to such Registration Statement on
Form S-1 (“Registration Statement”).



 
f.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instruments and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.



 
23

--------------------------------------------------------------------------------

 






 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above by its respective officers thereunto duly
authorized.


 


TAPIMMUNE INC.
 


 


By:                                        
Name: Glynn Wilson
Title: Chief Executive Officer
 


Acknowledged and Accepted as of the date first written above:




 
EASTERN CAPITAL LIMITED
 


 


 
By:                                        
Name:
Title:


 
 
 
 
 
 
24

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


